UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4204


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

RENE RAMIREZ-JIMENEZ,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:13-cr-00486-JFA-5)


Argued:   May 12, 2016                    Decided:   June 20, 2016


Before NIEMEYER, GREGORY, and HARRIS, Circuit Judges.


Affirmed by unpublished opinion.        Judge Harris wrote     the
opinion, in which Judge Niemeyer and Judge Gregory joined.


ARGUED:   Aimee Zmroczek, A.J.Z. LAW FIRM, LLC, Columbia, South
Carolina, for Appellant.    Jimmie Ewing, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.     ON
BRIEF:   William N. Nettles, United States Attorney, John David
Rowell, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PAMELA HARRIS, Circuit Judge:

        Rene Ramirez-Jimenez was convicted by a jury of federal

drug-trafficking offenses.       His sole challenge on appeal is to

the denial of his motion to suppress certain evidence uncovered

during a traffic stop and later used to identify him at trial.

For the reasons that follow, we affirm.



                                     I.

                                     A.

     On    September   27,   2012,   Drug     Enforcement   Administration

(DEA) agents, assisted by a Richland County Sheriff’s Department

task force, arranged a controlled drug purchase.            The target of

their      investigation      was         Eduardo   Valencia-Gaeta,     a

methamphetamine dealer who went by the nickname “Lelo.”           The DEA

agents outfitted their confidential informant, Dennis Kasabian,

with concealed audio and video equipment, and sent him to a

Lowe’s parking lot to meet Lelo.

     Shortly after Kasabian met Lelo, a dark Chevrolet Silverado

truck with two occupants parked directly behind Lelo’s vehicle,

leading the agents to wonder whether the Silverado was involved

in the deal.    Lelo told Kasabian that they would need to go to a

nearby restaurant, Monterrey’s, to break down the package of

methamphetamine to be purchased.            The agents’ interest in the

Silverado heightened when Lelo, Kasabian, and the occupants of

                                     2
the       Silverado      all    drove     to     Monterrey’s        in    their         respective

vehicles.          Once they arrived at the restaurant, Lelo and the

occupants of the Silverado went inside, and a short time later

Lelo returned outside to complete the transaction with Kasabian.

Kasabian understood the occupants of the Silverado, whom he had

not met previously and did not know by name, to be the suppliers

of the methamphetamine.                 After the buy, DEA agents met Kasabian

at    a    secure      location      to     debrief    and       retrieve     the       purchased

drugs.

          At the DEA’s direction, Kasabian called Lelo to negotiate

another purchase for later the same day, and it was agreed that

Kasabian         would      purchase      four     ounces     of    methamphetamine              for

$5,400.          Kasabian promptly returned to Monterrey’s to meet Lelo.

Before      completing         the   transaction          with     Kasabian,        Lelo       again

spoke with the occupants of the Silverado inside Monterrey’s.

According to DEA agents observing the restaurant, the Silverado

had remained at Monterrey’s the entire time.                             After the deal was

done, Kasabian rendezvoused with the DEA agents and gave them

the drugs that he had acquired.                        Lab testing showed that the

substance from both buys was methamphetamine.

          Following      the    second      controlled       buy,    the      DEA       maintained

continuous         surveillance        on    the     Silverado.          In    an       effort    to

identify the occupants of the Silverado — but without tipping

its       hand    as   to      the   ongoing       drug    investigation            —    the     DEA

                                                 3
requested    that    the    South     Carolina        Highway    Patrol   initiate   a

traffic    stop     of    the    vehicle.        At    approximately      4:02   p.m.,

Trooper Michael Shank spotted a littering violation and pulled

the truck over.

      Because the ensuing stop is the focus of this appeal, we

recount it in some detail.            Trooper Shank first asked the driver

and     passenger    of     the    Silverado          for   their     identification.

Neither had a driver’s license, but both provided identification

cards.     The driver of the vehicle was identified as Omar Gomez-

Suarez,     and   the     passenger    as       the    appellant,      Rene   Ramirez-

Jimenez.     Trooper Shank then asked both occupants to exit the

vehicle.     When Gomez-Suarez and Ramirez-Jimenez stood outside of

their    vehicle,    the    police’s     in-car        video    recording     captured

their likenesses.           At approximately 4:06 p.m., Trooper Shank

asked    Gomez-Suarez      for     consent      to    search    the   vehicle,   which

Gomez-Suarez granted.             Trooper Shank then commenced an initial

search of the truck.

      Around this time, a second South Carolina Highway Patrol

officer, Trooper Derrick Melton, arrived on the scene and took

charge of the traffic violation component of the stop.                         Trooper

Melton began preparing citations for littering and failing to

produce a driver’s license.              At approximately 4:22 p.m., once

the citations were complete, Trooper Melton called dispatch to

verify the identification cards.                 Just over ten minutes later,

                                            4
Melton was able to confirm Gomez-Suarez’s address and learn that

he did not possess a valid driver’s license.                         At that point, at

roughly     4:35    p.m.,     Trooper       Melton      took     photographs     of   the

identification       cards     and       returned      them     to    Gomez-Suarez    and

Ramirez-Jimenez.

      In the meantime, at the instruction of the DEA, Trooper

Shank continued to search the Silverado for evidence of drugs or

money from the controlled drug transactions.                          After failing to

uncover     any     contraband      in    his     initial      pass-through      of   the

vehicle, Shank called on the York County Interdiction Team to

execute a more comprehensive search.                    The search continued until

the police found a wad of money tied up in a washcloth, slightly

less than one hour after the vehicle originally was stopped.

      The DEA asked the troopers not to arrest the Silverado’s

occupants.         Instead, Trooper Melton informed Gomez-Suarez and

Ramirez-Jimenez that they could leave, but would need to post

bond for driving without a license.                     The troopers then returned

the money found inside the washcloth, less the amount of the

bond, and let Gomez-Suarez and Ramirez-Jimenez go.

      The entire stop lasted just over one hour.                          The troopers

did   not   seize     any    evidence.           But   during    the    course   of   the

traffic     stop,    Shank    and    Melton      were    able    to    observe   several

distinctive tattoos on the passenger’s arms, including one of

the appellant’s first name, “Rene.”

                                             5
                                             B.

       In June 2013, a grand jury in the United States District

Court for the District of South Carolina charged Ramirez-Jimenez

with      two    methamphetamine-related             offenses:          one    count       of

conspiracy to possess with intent to distribute 50 grams or more

of methamphetamine, in violation of 21 U.S.C. § 846; and one

count of possession with intent to distribute and distribution

of   50   grams    or    more    of    methamphetamine,          in    violation      of   21

U.S.C. § 841(a)(1), (b)(1)(A).                   Ramirez-Jimenez was arrested in

April 2014.

       Ramirez-Jimenez planned to argue at trial that he had been

misidentified,          and    was    not   in     fact    the    passenger        in      the

Silverado.        In aid of that defense, he moved to suppress the

identification evidence recovered from the September 27 traffic

stop: the in-car video recordings and still photographs showing

his likeness, and the troopers’ observations of his tattoos.

Ramirez-Jimenez conceded that the initial stop of the car was

valid, based on probable cause of a littering violation.                                   The

problem, Ramirez-Jimenez argued, was that the duration of the

roughly     hour-long         stop    was   excessive.       Once        Trooper      Melton

finished        preparing       the    citations      and    checking          background

information, Ramirez-Jimenez contended, the tasks tied to the

traffic     violation         were    completed,     and    he        should   have     been



                                             6
released — more than 20 minutes before he actually was given the

go-ahead to leave.

       The district court rejected that argument and denied the

motion      to    suppress.         The    initial   stop     of    the    vehicle,   the

district court held, was justified on two independent grounds:

Not only was there probable cause of a traffic violation, or

littering, but the officers also had probable cause to believe

that   the       occupants     of    the    Silverado    were       engaged    in    drug-

trafficking activity.               The district court noted that the stop

was extended by the absence of driver’s licenses and the need to

verify      the    occupants’       identification      cards.         And    the    court

determined that Gomez-Suarez gave valid consent to search the

vehicle, requiring additional time.                     With “all those factors

coming together,” the district court concluded, the “duration of

the stop was not unreasonable.”               J.A. 35.

       At        trial,      Ramirez-Jimenez         continued       to      press     his

misidentification defense, arguing that he was not in fact the

passenger         in   the    Silverado      on   the   day    in    question.        The

government rebutted with testimony from Lelo, the target of the

investigation, and Gomez-Suarez, the driver, who both identified

Ramirez-Jimenez as the passenger in the Silverado and were able

to describe his role in the drug operation.                               Trooper Shank,

Trooper Melton, and a Richland County task force officer who

assisted the DEA during the operation also identified Ramirez-

                                              7
Jimenez as the passenger, based on their own observations during

the traffic stop and preceding surveillance.                               For good measure,

the government also introduced video and still photographs from

the traffic stop to show that Ramirez-Jimenez was the passenger

in the truck.           The photographs included several shots of the

passenger’s          distinctive        tattoos,             which      matched          Ramirez-

Jimenez’s,      and     the    picture       of       the    passenger’s       identification

card.

       The     jury     convicted       Ramirez-Jimenez               of     the     two        drug-

trafficking offenses with which he was charged.                                    The district

court       sentenced       Ramirez-Jimenez            to    365     months’       imprisonment

followed      by     five    years     of    supervised         release.           This     timely

appeal followed.



                                                 II.

       Ramirez-Jimenez’s          sole       challenge          on    appeal        is     to     the

district       court’s        denial        of    his        motion     to     suppress           the

identification evidence from the traffic stop.                                 We review the

factual findings underlying a motion to suppress for clear error

and   the     district      court’s     legal          determinations        de     novo.         See

United States v. Davis, 690 F.3d 226, 233 (4th Cir. 2012).                                       When

a suppression motion has been denied, we construe the evidence

in    the    light    most    favorable          to    the    government.           See     United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).                                      For the

                                                  8
reasons discussed below, we affirm the district court’s denial

of the motion to suppress.

                                               A.

      As    the    Supreme         Court    has       explained,     a   “routine      traffic

stop” is a Fourth Amendment seizure akin to a so-called Terry

stop, see Terry v. Ohio, 392 U.S. 1 (1968), and like a Terry

stop, it may last no longer than is necessary to accomplish its

purposes.         Rodriguez v. United States, 135 S. Ct. 1609, 1614

(2015).     Once “tasks tied to the traffic infraction” — checking

identifications, writing citations, and the like — have been

completed, the purpose of a traffic stop has been fulfilled and

a vehicle’s occupants generally are free to go.                              Id.; see United

States     v.   Ortiz,       669 F.3d 439,      444    (4th    Cir.    2012);    United

States v. Branch, 537 F.3d 328, 336 (4th Cir. 2008).                               Appealing

to this well-established case law, Ramirez-Jimenez argues that

the   duration          of     his         approximately         hour-long        stop     was

constitutionally excessive, extending beyond the time required

to prepare citations and check identification by at least twenty

minutes.

      What Ramirez-Jimenez overlooks, however, is that his was

not a “routine traffic stop,” 135 S. Ct. at 1614, of the sort

contemplated       by   Rodriguez.            When      the    police    pulled     over   the

Silverado, they had reason to suspect its occupants not only of

littering but also of drug trafficking.                              And when the police

                                                  9
have       some    distinct      justification,       independent         of   the     initial

traffic violation, for a prolonged detention, then they are not

bound by the usual time limits on traffic stops.                                 See United

States v. Digiovanni, 650 F.3d 498, 507 (4th Cir. 2011); Branch,
537 F.3d at 336.                 A reasonable suspicion of illegal activity

apart       from    the     traffic      violation     will   authorize          a   separate

investigatory stop under Terry, see Branch, 537 F.3d at 336; and

probable          cause    of    such    illegal      activity,      a    more       demanding

standard, will authorize a more intrusive seizure, up to and

including an actual arrest, see Ortiz, 669 F.3d at 444.

       We     agree       with   the     district     court   that       the   police    here

possessed         probable       cause    of   drug    trafficking,        sufficient      to

justify the protracted detention of the Silverado’s occupants. 1

“Probable cause is a flexible, common-sense standard,” requiring

only that the “facts available to the officer would warrant a

man of reasonable caution in the belief” that the suspect has

committed a crime.               See Texas v. Brown, 460 U.S. 730, 742 (1983)

(plurality opinion) (internal quotation marks omitted).                                 Under

the “collective-knowledge” doctrine, we consider not only the

       1Accordingly, we need not consider the government’s
alternative contention that despite its roughly hour-long
duration, the seizure also may be sustained as an investigatory
Terry stop based on reasonable suspicion of criminal activity.
See United States v. Sharpe, 470 U.S. 675 (1985) (sustaining 20-
minute stop as within the scope of Terry and declining to set
outer time limit for Terry stops).



                                               10
first-hand observations of the police officers actually making

the    stop,    but    also     the    facts       known    to    the        DEA    agents      and

transmitted to those officers.                 See United States v. Massenburg,

654 F.3d 480, 492 (4th Cir. 2011).                     Evaluating the totality of

the circumstances, as we must, see Maryland v. Pringle, 540 U.S.
366,   371     (2003),    we    find     ample      support       for    a    probable-cause

determination.

       The     undisputed       evidence 2     indicates          that        in    the        hours

immediately before the traffic stop, the DEA carefully monitored

two controlled purchases of methamphetamine, with the occupants

of the Silverado playing a role in each.                          Soon after Kasabian,

the    DEA’s      confidential          informant,          and       Lelo,        the     target

methamphetamine        dealer,        first   met    in     a    parking       lot,       the   DEA

agents observed the occupants of the Silverado travel in tandem

with Lelo and Kasabian to the restaurant, Monterrey’s.                                   And once

the    vehicles       arrived    at     Monterrey’s,            the     occupants         of    the

Silverado accompanied Lelo inside — where, Lelo told Kasabian,

the package of methamphetamine could be divided.                               As one of the

DEA    agents     leading       the     operation          testified,          that       conduct

indicated      that     the     occupants      of     the       Silverado          were    Lelo’s

suppliers.        The Silverado remained at Monterrey’s through the


       2Ramirez-Jimenez   does  not   contest  the   government’s
description of the conduct preceding the traffic stop, nor offer
any alternative, innocent explanation for that conduct.


                                              11
second   buy    at    the   restaurant.                 And   significantly,         the    DEA

maintained constant surveillance on the Silverado as the driver

and passenger left the restaurant, drove to the highway, and

ultimately     were    stopped     by     the          police,    confirming       that     the

occupants remained the same throughout the day’s events.

      When   these     facts   are      “viewed          from    the    standpoint     of    an

objectively     reasonable         police          officer,”          Ornelas   v.     United

States, 517 U.S. 690, 696 (1996), it is plain that they support

the   troopers’       reasonable     belief            that     the    occupants     of     the

Silverado      were     involved         in        a     conspiracy        to   distribute

methamphetamine.         The inculpatory evidence was robust, and we

routinely uphold probable-cause searches based upon less.                                  See,

e.g., United States v. Laing, 538 F.2d 83, 84–85 (4th Cir. 1976)

(per curiam) (probable cause to search defendant for narcotics

possession where main evidence was tip of reliable informant).

Given the probable cause of drug trafficking, the police were

justified in conducting an extended stop.

                                              B.

      We also conclude, as a separate and additional basis for

our   decision,      that   even    if    the          prolonged       detention     exceeded

constitutional limits, the outcome of this case would remain the

same.    To the extent any of the identification evidence to which

Ramirez-Jimenez        objects       could             have     been     tainted      by     an

unconstitutionally          extended          detention,          its     admission         was

                                              12
harmless     error,    in     light      of        the    overwhelming        evidence    of

Ramirez-Jimenez’s guilt.           See United States v. Holness, 706 F.3d
579, 598 (4th Cir. 2013) (constitutional error harmless beyond a

reasonable doubt where “judgment was not substantially swayed by

the error” (internal quotation mark omitted)).

     First,     the     government            presented          extensive       evidence,

entirely    independent       of   the      traffic        stop    in    question,       that

Ramirez-Jimenez was indeed the passenger in the Silverado on

September     27,     2012.           The      first        witness      to      make    the

identification was a Richland County task force officer who,

along with the DEA, monitored the Silverado at Monterrey’s.                              The

second was Lelo, who identified Ramirez-Jimenez from his own

observations on September 27.                 Finally, Gomez-Suarez, the driver

of the Silverado, not only identified Ramirez-Jimenez as his

passenger,    but     also    testified            that   he    worked    with    him    for

roughly a year prior to September 27, meeting with him four

times a week to deliver drugs.                       And to confirm that witness

testimony, the government introduced still photographs of the

Silverado’s passenger entering and exiting the vehicle in the

Monterrey’s parking lot.

     Second,    the    government         presented         additional        evidence    of

identification       that,    though      acquired         in    connection      with    the

traffic      stop,     could       not        have        been     tainted        by     any

unconstitutional extension of that stop.                        For instance, Troopers

                                              13
Shank and Melton were able to identify Ramirez-Jimenez as the

Silverado’s      passenger,        in     part    because    of    his     distinctive

tattoos.     And both observed Ramirez-Jimenez during the initial

portion of the stop, devoted to tasks related to the traffic

violation,      which     Ramirez-Jimenez         concedes   was    constitutional.

The jury also viewed substantial physical evidence from the stop

that linked Ramirez-Jimenez to the Silverado: footage from the

troopers’    in-car       video    systems       depicting   Ramirez-Jimenez           and

still    photographs       of     Ramirez-Jimenez      and    his    identification

card.      Again,    all    of     that    evidence    was   acquired          while   the

officers addressed the littering violation — the portion of the

stop that Ramirez-Jimenez leaves unchallenged.

        Taken       together,           this       independent       evidence           of

identification was overwhelming.                  We are confident that even if

the   duration      of    Ramirez-Jimenez’s         detention      had    crossed      the

constitutional           line,     the         suppression    of         any     tainted

identification evidence would not have affected the outcome of

the trial.



                                           III.

      For the foregoing reasons, we affirm the judgment of the

district court.

                                                                                AFFIRMED



                                            14